                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


STACEY M. LITTLETON            )
    Plaintiff,                 )
v.                             )                         Case No. 3:18-cv-00590
                               )                         Judge Campbell/ Frensley
SIGMA ADVANCE SOLUTIONS, INC., )
ET AL.,                        )
     Defendants.               )


                             REPORT AND RECOMMENDATION

        Pending before the Court is a Motion to Dismiss for Failure to Prosecute and Failure to

Comply with a Court Order in this matter. Docket No. 24. The Court has Granted the Plaintiff’s

motion to extend the deadlines for discovery and dispositive motions in the scheduling order and

established a final deadline for Plaintiff to respond to Defendants’ outstanding written discovery

requests. In light of this, the undersigned recommends that Defendants’ Motion to Dismiss (Docket

No. 24) be DENIED without prejudice. 1

        Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).



1
 Local Rule 7.01(b) permits the Court to act on a motion prior to the time allowed for response. The Court
does not believe it necessary to wait 21 days for this matter to be briefed in light of the issues.
     s/Jeffery S. Frensley
    JEFFERY S. FRENSLEY
    U. S. Magistrate Judge




2
